[Cite as State ex rel. Kirin v. Evans, 2015-Ohio-4828.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO EX REL,                                )    CASE NO. 15 MA 62
VICTOR J. KIRIN, JR.,                                )
                                                     )
        RELATOR,                                     )
                                                     )
VS.                                                  )    OPINION AND
                                                     )    JUDGMENT ENTRY
JUDGE JAMES C. EVANS,                                )
JUDGE SHIRLEY J. CHRISTIAN,                          )
                                                     )
        RESPONDENT.                                  )

CHARACTER OF PROCEEDINGS:                                 Motion to Certify a Conflict

JUDGMENT:                                                 Denied.

APPEARANCES:

For Relator:                                              Victor J. Kirin, Jr., pro se
                                                          15 North Beverly Avenue
                                                          Austintown, Ohio 44515

For Respondent:                                           Atty. Paul J. Gains
                                                          Mahoning County Prosecutor
                                                          Atty. Gina DeGenova Bricker
                                                          Assistant Prosecuting Attorney
                                                          Civil Division
                                                          21 West Boardman Street, 5th Floor
                                                          Youngstown, Ohio 44503

JUDGES:

Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Cheryl L. Waite

                                                          Dated: November 20, 2015
[Cite as State ex rel. Kirin v. Evans, 2015-Ohio-4828.]
PER CURIAM.


        {¶1}     Relator Victor J. Kirin Jr. filed a post-judgment motion in this mandamus
action, which he calls a motion to certify a conflict.               For the following reasons,
Relator’s various requests contained in his motion are denied.
        {¶2}     Relator filed a three-count original action in this court against
Respondents Judges Shirley J. Christian and James C. Evans of the Mahoning
County Common Pleas Court. On June 5, 2015, this court sua sponte dismissed
counts two and three for lack of jurisdiction. We explained: R.C. 149.351(C) requires
an action for destruction of public records to be filed in the common pleas court; and
the court of appeals cannot hear a tort action seeking compensatory damages.
        {¶3}     This left count one, a public records mandamus action filed under R.C.
149.43. Relator claimed Respondents denied his public records request, which he
said was contained in two motions filed by him as plaintiff in a civil case.                The
motions, said to be filed under R.C. 2301.25, requested the trial court to order
transcripts of hearings before a magistrate, claiming false statements were made.
However, those hearings never resulted in a magistrate’s decision, and the trial court
ruled that it would decide the dispositive motion in the case.
        {¶4}     Respondents filed a motion to dismiss the action. This court converted
the motion to a motion for summary judgment due to references to the record in the
traffic case. On June 25, 2015, we provided Respondents time to supplement the
motion, and we provided Relator fourteen days to respond. On September 23, 2015,
this court issued an opinion analyzing the applicable law. We granted summary
judgment in favor of Respondents, denied Relator’s request for a writ of mandamus,
and provided notice of a final order.                State ex rel. Kirin v. Evans, 7th Dist. No.
15MA62, 2015-Ohio-3965.
        {¶5}     On October 1, 2015, Relator filed a motion to certify a conflict. He
quotes App.R. 25(A), which provides in part:
        A motion to certify a conflict under Article IV, Section 3(B)(4) of the Ohio
        Constitution shall be made in writing no later than ten days after the
        clerk has both mailed to the parties the judgment or order of the court
                                                                                    -2-

       that creates a conflict with a judgment or order of another court of
       appeals and made note on the docket of the mailing, as required by
       App. R. 30(A). * * * A motion under this rule shall specify the issue
       proposed for certification and shall cite the judgment or judgments
       alleged to be in conflict with the judgment of the court in which the
       motion is filed.
       {¶6}   The cited constitutional provision states: “Whenever the judges of a
court of appeals find that a judgment upon which they have agreed is in conflict with
a judgment pronounced upon the same question by any other court of appeals of the
state, the judges shall certify the record of the case to the supreme court for review
and final determination.” Ohio Const., Article IV, Section 3(B)(4).
       {¶7}   The issue proposed for certification must be dispositive of the case.
See, e.g., State ex rel. Davet v. Sutula, 131 Ohio St.3d 220, 2012-Ohio-759, 963
N.E.2d 811, ¶ 2. Relator fails to “specify the issue proposed for certification” as
required by App.R. 25(A). Furthermore, Relator fails to cite the judgment of another
court of appeals alleged to be in conflict with this court’s judgment in this case as
required by App.R. 25(A). Accordingly, Relator’s motion to certify a conflict must be
denied.
       {¶8}   Although solely entitled a motion to certify a conflict, Relator’s motion
also asks this court to reconsider our decision.       However, an appellate court’s
authority to reconsider a final decision applies only to a “cause or motion submitted
on appeal.” See App.R. 26(A). This case was an original action, not a cause or
motion submitted on appeal. A party to an original action in the court of appeals
cannot seek reconsideration of the final decision. State ex rel. Davet, 131 Ohio St.3d
220 at ¶ 1, citing State ex rel. Washington v. Crush, 106 Ohio St.3d 60, 2005-Ohio-
3675, 831 N.E.2d 432, ¶ 5. A motion to reconsider in such circumstances is a nullity.
Id.
       {¶9}   Contrary to Relator’s argument, our order is not void. This court had
personal jurisdiction over Relator and jurisdiction over the subject matter in count
one. We did not have jurisdiction over the subject matter of counts two and three,
which is why they were sua sponte dismissed in a prior entry.         As to Relator’s
                                                                                                       -3-

suggestion that our order improperly deprived him of an evidentiary hearing, such
process is inapposite to the procedure required for rendering a dismissal or a
summary judgment. This court rendered a legal decision as to our jurisdiction. We
then entered a legal decision as to Relator’s remaining claim after properly converting
a motion to dismiss into a motion for summary judgment. See Civ.R. 12(B); Civ.R.
56.
        {¶10} Furthermore, it is well-established that matters making an original
action moot may be gleaned from items outside of the record without presenting them
to the parties in advance. See, e.g., State ex rel. Nelson v. Russo, 89 Ohio St.3d
227, 228, 729 N.E.2d 1181 (2000) (the failure to properly convert the respondent-
judge’s dismissal motion to a summary judgment motion is harmless as the court of
appeals can take judicial notice of various items making the case moot). Finally, to
the extent that Relator’s motion to certify a conflict asks this court to vacate our final
judgment, Relator has failed to set forth a meritorious claim or a defense to summary
judgment.
        {¶11} For all of the foregoing reasons, the various requests contained in
Relator’s motion to certify a conflict are denied.1 Clerk to serve parties.



Robb, J., concurs.

Donofrio, P.J., concurs.

Waite, J., concurs.




        1 This court is required to rule on a motion to certify a conflict within sixty days of its filing.
App.R. 26(C). At the time this opinion began circulating among the panel members, a timely response
to the motion had not been filed by the Respondent. App.R. 26(B) (ten days to respond). Due to our
time constraints, if a response is filed by the Respondent, it will not be considered by the court. (As
such, no further reply by Relator could be considered either.)